786 N.W.2d 640 (2010)
In re Petition for DISCIPLINARY ACTION AGAINST Bonnie J. ASKEW, a Minnesota Attorney, Registration No. 208905.
No. A10-694.
Supreme Court of Minnesota.
August 11, 2010.

ORDER
By order filed on May 5, 2010, the court suspended respondent Bonnie J. Askew from the practice of law for a period of 60 days as reciprocal discipline for Askew's suspension by the North Dakota Supreme Court. See Disciplinary Board v. Askew, 776 N.W.2d 816, 823 (N.D.2010). Respondent has filed an affidavit stating that she has fully complied with the terms of the suspension order, except for successful completion of the professional responsibility portion of the state bar examination, and requests reinstatement. The Director of the Office of Lawyers Professional Responsibility does not oppose the request.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Bonnie J. Askew is conditionally reinstated to the practice of law in the State of Minnesota, subject to her successful completion of the professional responsibility portion of the state bar examination within one year of the May 5, 2010 suspension order. By May 5, 2011, respondent shall file with the Clerk of Appellate Courts and serve upon the Director of the Office of Lawyers Professional Responsibility proof of successful completion of the professional responsibility portion of the state bar examination. Failure to do so shall result in automatic re-suspension, pending successful completion of the examination, pursuant to Rule 18(e)(3), Rules on Lawyers Professional Responsibility.
BY THE COURT:
/s/Alan C. Page
Associate Justice